 In the Matter of THEWESTERN UNION TELEGRAPH COMPANYandCOMMERCIAL TELEGRAPHERS' UNION, LOCAL33Case No. R-3576.-Decided March 9, 1942Jurisdiction:telegraph communications industry.Investigation and Certification of Representatives:existence of question:refusalof Company to accord union recognition until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all employees at the Company'sLittle Rock, Arkansas, office, excluding the city superintendent,sales manager,deliverymanager, assistant chief operator, T. & R. chief, city foreman, alltemporary employees, and messengers engaged exclusively in errand anddistribution service; no controversy as to.Mr. C. R.Nichols,of Dallas,Tex., for the Company.Mr. Jesse A.Payne,of KansasCity,Mo.,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 27, 1941, and January 21, 1942, respectively, Com-mercial Telegraphers' Union, Local 33, herein called the Union, filedwith the Regional Director for the Fifteenth Region (New Orleans,Louisiana) a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of The Western Union Telegraph Company, Little Rock,Arkansas, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 21, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 9, 1942, the Regional' Director issued a notice ofhearing, copies of which were duly served upon the Company, the39 N. L. R. B., No. 108.596 THE WESTERN UNION TELEGRAPH COMPANY597Union, and American Communications Association.Pursuant tonotice, a hearing was held on February 24, 1942, at Little Rock,Arkansas, before Charles A. Kyle, the Trial Examiner duly desig-nated by, the Chief Trial Examiner.The Company and the Unionwere represented and participated in the. hearing.American Com-munications Association did not appear at the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner granted a motionof the Union to amend its petition as to formal matters.During thecourse of the hearing the Trial Examiner made several rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed these rulings and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications. In the operation of its national andinternational communications system, the Company owns and/oroperates 210,311 miles of pole lines, 4,082 miles of land-line cable,1,878,197miles, of wire, 30,312 nautical miles of ocean cable, and19,140 telegraph offices.At the close of 1940, the Company employed51,153 persons.The Company maintains an office at Little Rock,Arkansas, with which we are here concerned. It admits that it isengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDCommercial Telegraphers' Union, Local 33, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees at the Little Rock office of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union until such time as itis certified by the Board.A statement of the Regional Director,introduced in evidence at the' hearing, shows that, the Union repre-sents'a substantial number of employees in the unit which it allegesis appropriate.'IThe Regional Director stated that the Union presented a designation petition signed by 86 persons whoappear on the Company's pay roll of January 10, 1942, forthe LittleRock office.There are approximately140 employees at the Little Rock office. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which, hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.,V. THE APPROPRIATE UNITThe Union urges that all employees at the Little Rock office of theCompany, excluding the city superintendent, sales manager, deliverymanager, assistant chief operator, T. & R. chief, city foreman, alltemporary employees, and messengers engaged exclusively in errandand distribution' service, constitute an appropriate unit.The Com-pany stated that it had no objection to this unit.2 -We find that all employees at the Little Rock office of the Com-pany, excluding the city superintendent, sales manager, deliverymanager, assistant chief operator, T. & R. chief, city foreman, alltemporary employees, and messengers engaged exclusively in errandand distribution service, constitute a unit appropriate for the pur-poses of collective bargaining and that such unit will insure to em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise will effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find , that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall direct that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:2The Company stated that although it considered a Nation-wide unit appropriate,it had no objectionto the setting up of divisional cities, such as Little Rock,as separate bargaining units. THE WESTERNUNIONTELEGRAPH COMPANY599CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees'of The Western Union Telegraph Company,Little Rock, Arkansas, within the,meaning of Section 9 (c) and Section2 (6) and (7) of-the National Labor Relations Act.2.All employees at the Little Rock office of the Company, excludingthe, city superintendent, sales manager, delivery manager, assistantchief operator, T. & R. chief, city foreman, all temporary employees,and messengers engaged exclusively in errand and distribution service,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withThe Western Union Telegraph Company, Little Rock, Arkansas, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FifteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all employees at the Little Rock office of theCompany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States; ortemporarily laid, off, but excluding the city superintendent, salesmanager, delivery manager, assistant chief operator, T. & R. chief,city foreman, temporary employees, messengers engaged exclusivelyin errand and distribution service, and employees who have since quitor been discharged, for cause, to determine whether or not they desireto be represented by Commercial Telegraphers' Union, Local 33,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election. In the Matter of THE WESTERN UNION TELEGRAPH COMPANYany'COMMERCIAL TELEGRAPHERS' UNION, LOCAL 33Case No. B-3576AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONMarc/i06, 194On March 9, 1942, the National Labor Relations Board,herein calledthe Board,issued a Decision and Direction of Election in the above-entitled proceeding?On March 9, 1942,The Western Union Tele-graph Company,Commercial Telegraphers'Union,Local 33, A. F. L.,and an attorney for the Board, entered into a Stipulation to CorrectError in Transcript.Upon the basis of the stipulation,the Board hereby amends its Deci-sion and Direction of Election of March 9, 1942,by inserting the words"traffic managers"between the words "delivery manager and assistantchief operator"in paragraphs 1 and 2 of Section V, and in paragraph2 of the Conclusions of Law.The Board also amends its Direction of Election by inserting thewords"traffic managers" between the words "delivery manager andassistant chief operator"therein.1 39 N. L. R. B. 596.39 N. L. R. B., No. 108a.600